Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 1 of 34 PAGEID #: 561



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


KEVIN D. HARDWICK
                                                     CIVIL ACTION NO.: 2:18-cv-1185
                Plaintiff,
v.                                                   CHIEF JUDGE EDMUND A. SARGUS, JR.

3M COMPANY, E. I. DU PONT DE                         CHIEF MAGISTRATE JUDGE
NEMOURS AND COMPANY, THE                             ELIZABETH A. PRESTON DEAVERS
CHEMOURS       COMPANY       L.L.C.,
ARCHROMA MANAGEMENT LLC,                             FIRST AMENDED CLASS ACTION
ARKEMA, INC., ARKEMA FRANCE,                         COMPLAINT AND JURY DEMAND
S.A., AGC CHEMICALS AMERICAS,
INC., DAIKIN INDUSTRIES LTD.,
DAIKIN AMERICA, INC., and SOLVAY
SPECIALTY POLYMERS, USA, LLC.

                Defendants.


         Plaintiff, Kevin D. Hardwick, by his undersigned attorneys, alleges upon information and

belief, as follows:

                                I.     NATURE OF THE ACTION

         1.     This is a national class action brought on behalf of Plaintiff individually, and on

behalf of all others similarly situated, for injunctive, equitable, and declaratory relief, by Plaintiff

and other class members for injuries arising from the intentional, knowing, reckless and/or

negligent acts and/or omissions of Defendants in connection with contamination of the blood

and/or bodies of Plaintiff and other class members with synthetic, toxic per- and polyfluoroalkyl

substances (collectively “PFAS”), including but not limited to perfluorooctanoic acid (“PFOA”)

and perfluorooctane sulfonic acid (“PFOS”) and related chemicals, including but not limited to

those that degrade to PFOA and/or PFOS, and including but not limited to C3-C-15 PFAS

chemicals,    such    as     perfluorohexanesulfonate    (PFHxS),     perfluorononanoate      (PFNA),



24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 2 of 34 PAGEID #: 562



perfluorobutanesulfonate (PFBS), perfluorohexanoate (PFHxA), perfluoroheptanoate (PFHpA),

perfluoroundecanoate (PFUnA), perfluorododecanoate (PFDoA), HFPA Dimer Acid (CAS #

13252-13-6/C3 Dimer Acid/P-08-508/FRD903/GX903/C3DA/GenX), and HFPA Dimer Acid

Ammonium          Salt   (CAS#       62037-80-3/ammonium       salt   of   C3    Dimer     Acid/P-08-

509/FRD902/GX902/GenX), which resulted and continues to result from Defendants using

Plaintiff and the other class members as part of a massive, undisclosed human health experiment

without the knowledge and/or consent of Plaintiff or the other class members.

                               II.     JURISDICTION AND VENUE

         2.       This Court has jurisdiction over the subject matter of this Complaint, pursuant to

28 U.S.C. §§ 1332, 2201-02, and because it is a class action arising under the Class Action

Fairness Act of 2005 (“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005), which provides for the

original jurisdiction of the Federal Courts of any class action in which any member of the Class

is a citizen of a different State from any Defendant, and in which the matter in controversy

exceeds in the aggregate the sum of $5,000,000.00, exclusive of interest and costs.

         3.       Venue is appropriate in this District pursuant to 28 U.S.C. § 1391 and S.D. Ohio

Civ. R. 3.1(b).

                                           III.    PARTIES

         4.       Plaintiff, Kevin D. Hardwick, is a citizen of the State of Ohio and a resident of the

Southern District of Ohio, and has worked as a firefighter for more than forty years, during

which he has used firefighting foams containing one of more PFAS materials, used

equipment/gear treated and/or coated with materials containing and/or contaminated with one or

more PFAS materials, and/or otherwise was exposed to one or more PFAS materials, and now

has one or more PFAS materials in his blood serum.



                                                    2
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 3 of 34 PAGEID #: 563



         5.      Upon information and belief, Defendant, 3M Company (a/k/a Minnesota Mining

and Manufacturing Company) (“3M”), is a Delaware corporation and does business throughout

the United States, including conducting business in Ohio. 3M has its principal place of business

in St. Paul, Minnesota.

         6.      Upon information and belief, 3M marketed, developed, manufactured, distributed

released, trained users, produced instructional materials, sold and/or otherwise handled and/or

used PFAS that are the subject of this Complaint, including in Ohio and this District, in such a

way as to result in the contamination of Plaintiff’s and the other class members’ blood and/or

bodies with PFAS, and the biopersistence and bioaccumulation of such PFAS in such blood

and/or bodies.

         7.      Upon information and belief, Defendant, E. I. du Pont de Nemours & Co.

(“DuPont”), is a Delaware corporation and does business throughout the United States, including

conducting business in Ohio. DuPont has its principal place of business in Wilmington,

Delaware.

         8.      Upon information and belief, DuPont marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used PFAS that are the subject of this Complaint, including in Ohio and this

District, in such a way as to result in the contamination of Plaintiff’s and the other class

members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         9.      Upon information and belief, Defendant, The Chemours Company, L.L.C.

(“Chemours”), is a Delaware corporation and does business throughout the United States,




                                                3
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 4 of 34 PAGEID #: 564



including conducting business in Ohio. Chemours has its principal place of business in

Wilmington, Delaware.

         10.   Upon information and belief, Chemours marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used PFAS that are the subject of this Complaint, including in Ohio and this

District, in such a way as to result in the contamination of Plaintiff’s and the other class

members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         11.   Upon information and belief, Defendant, Archroma Management, LLC

(“Achroma”), is a corporation existing under the laws of the country of Switzerland and does

business throughout the United States, including conducting business in Ohio. Archroma has its

principal place of business in Reinach, Switzerland.

         12.   Upon information and belief, Archroma marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used PFAS that are the subject of this Complaint, including in Ohio and this

District, in such a way as to result in the contamination of Plaintiff’s and the other class

members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         13.   Upon information and belief, Defendant, Arkema, Inc., is a Pennsylvania

corporation and does business throughout the United States, including conducting business in

Ohio. Arkema Inc. has its principal place of business in King of Prussia, Pennsylvania.

         14.   Upon information and belief, Defendant Arkema, Inc., marketed, developed,

manufactured, distributed, released, trained users, produced instructional materials, sold, and/or



                                                4
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 5 of 34 PAGEID #: 565



otherwise handled and/or used PFAS that are the subject of this Complaint, including in Ohio

and this District, in such a way as to result in the contamination of Plaintiff’s and the other class

members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         15.    Defendant Arkema, Inc. is an operating subsidiary of Defendant Arkema France,

S.A.

         16.    Defendant Arkema France, S.A., is a publicly traded foreign corporation having

its principal place of business in Colombes, France. Defendant Arkema France, S.A., is the

parent corporation of Defendant Arkema, Inc.

         17.    Upon information and belief, Defendant Arkema France, S.A., marketed,

developed, manufactured, distributed, released, trained users, produced instructional materials,

sold, and/or otherwise handled and/or used PFAS that are the subject of this Complaint,

including in Ohio and this District, in such a way as to result in the contamination of Plaintiff’s

and the other class members’ blood and/or bodies with PFAS, and the biopersistence and

bioaccumulation of such PFAS in such blood and/or bodies.

         18.    Defendant Arkema France, S.A. and Defendant Arkema, Inc. are collectively

referred to herein as “Arkema.”

         19.    Upon information and belief, Defendant, AGC Chemicals Americas, Inc.

(“AGCCA”), is a Delaware corporation and does business throughout the United States,

including conducting business in Ohio. AGCCA has its principal place of business in Exton,

Pennsylvania.

         20.    Upon information and belief, AGCCA marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or otherwise



                                                 5
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 6 of 34 PAGEID #: 566



handled and/or used PFAS that are the subject of this Complaint, including in Ohio and this

District, in such a way as to result in the contamination of Plaintiff’s and the other class

members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         21.   Upon information and belief, Defendant, Daikin Industries, Ltd., is a corporation

existing under the laws of Japan and does business throughout the United States, including

conducting business in Ohio. Defendant Daikin Industries, Ltd., has its principal place of

business in Osaka, Japan.

         22.   Upon information and belief, Defendant Daikin Industries, Ltd., marketed,

developed, manufactured, distributed, released, trained users, produced instructional materials,

sold, and/or otherwise handled and/or used PFAS that are the subject of this Complaint,

including in Ohio and this District, in such a way as to result in the contamination of Plaintiff’s

and the other class members’ blood and/or bodies with PFAS, and the biopersistence and

bioaccumulation of such PFAS in such blood and/or bodies.

         23.   Upon information and belief, Defendant, Daikin America, Inc., is a corporation

existing under the laws of Delaware and does business throughout the United States, including

conducting business in Ohio. Daikin America, Inc. has its principal place of business in

Orangeburg, New York.

         24.   Upon information and belief, Daikin America, Inc. marketed, developed,

manufactured, distributed, released, trained users, produced instructional materials, sold, and/or

otherwise handled and/or used PFAS that are the subject of this Complaint, including in Ohio

and this District, in such a way as to result in the contamination of Plaintiff’s and the other class




                                                 6
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 7 of 34 PAGEID #: 567



members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         25.   Defendant Daikin Industries, Ltd. and Defendant Daikin America, Inc. are

collectively referred to herein as “Daikin.”

         26.   Upon information and belief, Defendant, Solvay Specialty Polymers, USA, LLC

(“Solvay”), is a Delaware corporation and does business throughout the United States, including

conducting business in Ohio. Solvay has its principal place of business in Alpharetta, Georgia.

         27.   Upon information and belief, Solvay marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold, and/or otherwise

handled and/or used PFAS that are the subject of this Complaint, including in Ohio and this

District, in such a way as to result in the contamination of Plaintiff’s and the other class

members’ blood and/or bodies with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

                       IV.     GENERAL FACTUAL ALLEGATIONS

         28.   PFAS materials are a class of non-naturally-occurring, man-made chemicals that

were first developed in the late 1930s to 1940s and put into large-scale manufacture and use by

the early 1950s.

         29.   Defendants have each marketed, developed, distributed, sold, manufactured,

released, trained users on, produced instructional materials for, and/or otherwise handled and/or

used one or more PFAS materials, including in Ohio and this District, in such a way as to cause

the contamination of Plaintiff’s and the class members’ blood and/or bodies with PFAS, and the

resultant biopersistence and bioaccumulation of such PFAS in the blood and/or bodies of

Plaintiff and other class members.



                                                7
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 8 of 34 PAGEID #: 568



         30.   Prior to commercial development and large-scale manufacture and use of PFAS

materials, no such PFAS materials had been found, detected, or were present in human blood.

         31.   By at least the end of the 1960s, animal toxicity testing performed by Defendants

manufacturing and/or using PFAS materials indicated that exposure to such materials, including

at least PFOA, resulted in various adverse health effects among multiple species of laboratory

animals, including toxic effects to the liver, testes, adrenals, and other organs and bodily

systems.

         32.   By at least the end of the 1960s, additional research and testing performed by

Defendants manufacturing and/or using PFAS materials indicated that such materials, including

at least PFOA, because of their unique chemical structure, were resistant to environmental

degradation and would persist in the environment essentially unaltered if allowed to enter the

environment.

         33.   By at least the end of the 1970s, additional research and testing performed by

Defendants manufacturing and/or using PFAS materials indicated that one or more such

materials, including at least PFOA and PFOS, because of their unique chemical structure, would

bind to proteins in the blood of animals and humans exposed to such materials where such

materials would not only remain and persist over long periods of time but would accumulate and

build up in the blood/body of the exposed individuals with each additional exposure, no matter

how small.

         34.   Defendants manufacturing and/or using PFAS materials released such PFAS

materials into the environment during, as a result of, or in connection with their manufacturing

and other commercial operations, including into the air, surface waters, ground water, soils,

landfills, and/or through their involvement and/or participation in the creation of consumer or



                                               8
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 9 of 34 PAGEID #: 569



other commercial products and materials and related training and instructional materials and

activities, including in Ohio and this District, that Defendants knew, foresaw, and/or reasonably

should have known and/or foreseen would expose Plaintiff and the other class members to such

PFAS.

         35.   By at least the end of the 1970s, Defendants manufacturing and/or using PFAS

materials, including at least DuPont and 3M, were aware that PFAS materials, including at least

PFOA and PFOS, had been detected not only in the blood of workers at PFAS manufacturing

facilities, but in the blood of the general population of the United States in people not known to

be working at or living near PFAS manufacturing and/or use facilities, indicating to such

Defendants that continued manufacture and use of such PFAS materials would inevitably result

in continued and increased levels of PFAS getting into the environment and into human blood

across the United States, even in areas nowhere near or associated with specific PFAS

manufacturing or use facilities.

         36.   By at least the end of the 1980s, additional research and testing performed by

Defendants manufacturing and/or using PFAS materials indicated that at least one such PFAS

material, PFOA, had caused Leydig cell (testicular) tumors in a chronic cancer study in rats,

resulting in at least one such Defendant, DuPont, classifying such PFAS material internally as a

confirmed animal carcinogen and possible human carcinogen.

         37.   It was understood by Defendants by at least the end of the 1980s that a chemical

that caused cancer in animal studies must be presumed to present a cancer risk to humans, unless

the precise mechanism of action by which the tumors were caused was known and it was known

that such mechanism of action would not be operative and/or occur in humans.




                                                9
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 10 of 34 PAGEID #: 570



         38.   By at least the end of the 1980s, scientists had not determined the precise

mechanism of action by which any PFAS material caused tumors and thus prevailing scientific

principles of carcinogenesis classification mandated that Defendants presume any such PFAS

material that caused tumors in animal studies could present a potential cancer risk to exposed

humans.

         39.   By at least the end of the 1980s, additional research and testing performed by

Defendants manufacturing and/or using PFAS materials, including at least DuPont, indicated that

elevated incidence of certain cancers and other adverse health effects, including elevated liver

enzymes and birth defects, had been observed among workers exposed to such materials,

including at least PFOA, but such data was not published, provided to governmental entities as

required by law, or otherwise publicly disclosed at the time.

         40.   By at least the end of the 1980s, Defendants, including at least 3M and DuPont,

understood that, not only did these PFAS materials, including at least PFOA and PFOS, get into

and persist and accumulate in human blood and in the human body, but that once in the human

body and blood, particularly the longer-chain PFAS materials, such as PFOS and PFOA, had a

long half-life, meaning that they would take a very long time (years) before even half of the

material would start to be eliminated (assuming no further exposures), which allowed increasing

levels of the chemicals to build up and accumulate in the blood and/or body of exposed

individuals over time, particularly if any level of exposures continued.

         41.   By at least the end of the 1990s, additional research and testing performed by

Defendants manufacturing and/or using PFAS materials, including at least 3M and DuPont,

indicated that at least one such PFAS material, PFOA, had caused a triad of tumors (Leydig cell

(testicular), liver, and pancreatic) in a second chronic cancer study in rats.



                                                  10
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 11 of 34 PAGEID #: 571



         42.     By at least the end of the 1990s, the precise mechanism(s) of action by which any

PFAS material caused each of the tumors found in animal studies had still not been identified,

mandating that Defendants continue to presume that any such PFAS material that caused such

tumors in animal studies could present a potential cancer risk to exposed humans.

         43.     By at least 2010, additional research and testing performed by Defendants

manufacturing and/or using PFAS materials, including at least 3M and DuPont, revealed

multiple potential adverse health impacts among workers exposed to such PFAS materials,

including at least PFOA, such as increased cancer incidence, hormone changes, lipid changes,

and thyroid and liver impacts, which such Defendants’ own scientists, lawyers, and advisors

recommended be studied further to assess the extent to which PFAS exposures were causing

those effects.

         44.     When the United States Environmental Protection Agency (“USEPA”) and other

state and local public health agencies and officials first began learning of PFAS exposures in the

United States and potential associated adverse health effects, Defendants repeatedly assured and

represented to such entities and the public that such exposures presented no risk of harm and

were of no legal, toxicological, or medical significance of any kind.

         45.     After USEPA and other entities began asking Defendants to stop manufacturing

and/or using certain PFAS materials, Defendants began manufacturing and/or using and/or began

making and/or using more of certain other and/or “new” PFAS materials, including PFAS

materials with six or fewer carbons, such as GenX (collectively “Short-Chain PFAS”).

         46.     Defendants manufacturing and/or using Short-Chain PFAS, including at least

DuPont and 3M, are aware that one or more such Short-Chain PFAS materials also have been

found in human blood.



                                                11
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 12 of 34 PAGEID #: 572



         47.   By at least the mid-2010s, Defendants, including at least DuPont and Chemours,

were aware that at least one Short-Chain PFAS had been found to cause the same triad of tumors

(Leydig (testicular), liver, and pancreatic) in a chronic rat cancer study as had been found in a

chronic rat cancer study with a non-Short-Chain PFAS.

         48.   As of today’s date, the precise mechanism(s) of action by which any PFAS causes

each of the tumors found in animal studies has(ve) not been identified, mandating that

Defendants presume that any such PFAS material that caused such tumors in animal studies be

presumed to present a potential cancer risk to exposed humans.

         49.   Research and testing performed by and/or on behalf of Defendants making and/or

using Short-Chain PFAS indicates that such Short-Chain PFAS materials present the same,

similar, and/or additional risks to human health as had been found in research on other PFAS

materials, including cancer risk.

         50.   Nevertheless, Defendants repeatedly assured and represented to governmental

entities and the public (and continue to do so) that the presence of PFAS materials, including

these Short-Chain PFAS materials, in human blood at the levels found within the United States

presents no risk of harm and is of no legal, toxicological, or medical significance of any kind.

         51.   As of at least October 4, 2018, Archroma, Arkema France, Chemours, Daikin

Industries, Ltd., and Solvay, through their membership in the FluoroCouncil, represented to the

public through the FluoroCouncil website that: “The newer, short-chain chemistries currently in

use are well studied [and] … [t]he science supports the conclusion that the newer

FluoroTechnology is not expected to present a significant risk to humans and the environment.”

         52.   At all relevant times, Defendants, individually and/or collectively, have had the

resources and ability but have intentionally, purposefully, recklessly, and/or negligently chosen



                                                12
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 13 of 34 PAGEID #: 573



not to fund or sponsor any study, investigation, testing, and/or other research of any kind of the

nature Defendants claim is necessary to confirm and/or prove that the presence of any one and/or

combination of PFAS in human blood causes any disease and/or adverse health impact of any

kind in humans, presents any risk of harm to humans, and/or is of any legal, toxicological, or

medical significance to humans, according to standards Defendants deem acceptable.

         53.    Even after an independent science panel, known as the “C8 Science Panel,”

publicly announced in the 2010s that human exposure to 0.05 parts per billion or more of one

PFAS, PFOA, in drinking water for one year or more had “probable links” with certain human

diseases, including kidney cancer, testicular cancer, ulcerative colitis, thyroid disease,

preeclampsia, and medically-diagnosed high cholesterol, Defendants repeatedly assured and

represented to governmental entities, their customers, and the public (and continue to do so) that

the presence of PFAS in human blood at the levels found within the United States presents no

risk of harm and is of no legal, toxicological, or medical significance of any kind, and have

represented to and assured such governmental entities, their customers, and the public (and

continue to do so) that the work of the independent C8 Science Panel was inadequate to satisfy

the standards of Defendants to prove such adverse effects upon and/or any risk to humans with

respect to PFAS in human blood.

         54.    At all relevant times, Defendants shared and/or should have shared among

themselves all relevant information relating to the presence, biopersistence, and bioaccumulation

of PFAS in human blood and associated toxicological, epidemiological, and/or other adverse

effects and/or risks.

         55.    As of the present date, blood serum testing and analysis by Defendants,

independent scientific researchers, and/or government entities has confirmed that PFAS



                                               13
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 14 of 34 PAGEID #: 574



materials are clinically demonstrably present in approximately 99% of the current population of

the United States.

         56.   There is no naturally-occurring “background,” normal, and/or acceptable level or

rate of any PFAS in human blood, as all PFAS detected and/or present in human blood is present

and/or detectable in such blood as a direct and proximate result of the acts and/or omissions of

Defendants.

         57.   Data exists to indicate that the presence, accumulation, toxic invasion, and/or

persistence of PFAS in human blood, including that of Plaintiff and the other class members, is

injurious and physically harmful and results in unwanted, unconsented-to, and deleterious

alterations, changes, and/or other presently-existing physical injury and/or adverse impacts to the

blood and/or bodies of Plaintiff and the other class members, including but not limited to

subcellular injuries, including but not limited to biopersistence and bioaccumulation within the

body.

         58.   At all relevant times, Defendants, through their acts and/or omissions, controlled,

minimized, trivialized, manipulated, and/or otherwise influenced the information that was

published in peer-review journals, released by any governmental entity, and/or otherwise made

available to the public relating to PFAS materials in human blood and any alleged adverse

impacts and/or risks associated therewith, effectively preventing Plaintiff or the class members

from discovering the existence and extent of any injuries/harm as alleged herein.

         59.   At all relevant times, Defendants, through their acts and/or omissions, took steps

to attack, challenge, discredit, and/or otherwise undermine any scientific studies, findings,

statements, and/or other information that proposed, alleged, suggested, or even implied any




                                                14
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 15 of 34 PAGEID #: 575



potential adverse health effects or risks and/or any other fact of any legal, toxicological, or

medical significance associated with the presence of PFAS in human blood.

         60.   At all relevant times, Defendants, through their acts and/or omissions, concealed

and/or withheld information from their customers, governmental entities, and the public that

would have properly and fully alerted Plaintiff or the class members to the legal, toxicological,

medical, or other significance and/or risk from having any PFAS material in their blood.

         61.   At all relevant times, Defendants encouraged the continued and even further

increased use and release into the environment of PFAS, including into Ohio and this District, by

their customers and others, including but not limited to through manufacture, use, and release, of

aqueous fire-fighting foams containing or made with PFAS and/or emergency responder

protection gear or equipment coated with materials made with or containing PFAS, and tried to

encourage and foster the increased and further use of PFAS, including in Ohio and this District,

in connection with as many products/uses/and applications as possible, despite knowledge of the

toxicity, persistence, and bioaccumulation concerns associated with such activities.

         62.   Once governmental entities and regulators began learning of the potential toxicity,

persistence, and bioaccumulation concerns associated with PFAS, Defendants cited to the

pervasive use of such PFAS throughout numerous sectors of the American economy (which they

had intentionally and purposefully encouraged and created) and the widespread presence of

PFAS in blood of Americans (which they also had negligently, recklessly, and/or intentionally

caused) as an excuse and/or reason not to restrict or regulate PFAS, essentially arguing that the

issues associated with PFAS had become “too big to regulate.”




                                                15
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 16 of 34 PAGEID #: 576



         63.   To this day, Defendants deny that the presence of any PFAS in Plaintiff’s or any

class member’s blood, at any level, is an injury or presents any harm or risk of harm of any kind,

or is otherwise of any legal, toxicological, or medical significance.

         64.   To this day, Defendants deny that any scientific study, research, testing, or other

work of any kind has been performed that is sufficient to suggest to Plaintiff or any class

member that the presence of any PFAS material in their blood, at any level, is of any legal,

toxicological, medical, or other significance.

         65.   Defendants, to this day, affirmatively assert and represent to governmental

entities, their customers, and the public that there is no evidence that any of the PFAS found in

human blood across the United States causes any health impacts or is sufficient to generate an

increased risk of future disease sufficient to warrant diagnostic medical testing, often referring to

existing studies or data as including too few participants or too few cases or incidents of disease

to draw any scientifically credible or statistically significant conclusions.

         66.   Defendants, to this day, use and rely upon what they claim is this same “lack of

definitive evidence of causation” as between any PFAS and any adverse human health effect to

oppose and try to discourage regulatory and/or legislative efforts to limit, restrict, and/or address

PFAS impacts to the environment or human health, and to oppose, reject, and deny claims that

PFAS has caused any injury or increased the risk of any adverse human health effects.

         67.   Yet, to this day, Defendants knowingly, willfully, purposefully, intentionally,

recklessly, and/or negligently refuse to fund or conduct any scientific study, research, testing,

and/or other work of any kind that is extensive or comprehensive enough, according to

Defendants, to generate results that Defendants will accept (outside the context of an existing

written settlement agreement such as DuPont entered with respect to certain PFOA exposures,



                                                  16
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 17 of 34 PAGEID #: 577



which created the C8 Science Panel) as sufficient to confirm a causal connection between any

single or combination of PFAS in human blood and any injury, human disease, adverse human

health impact, and/or a risk sufficient to warrant any personal injury compensation or future

diagnostic medical testing, including medical monitoring (hereinafter “Sufficient Results”).

         68.   Instead, Defendants claim that they should be permitted to wait to see if and when

Plaintiff or any class member dies, develops any serious disease, adverse health effect, or risk of

a nature necessitating diagnostic testing demonstrated through data Defendants believe

constitutes Sufficient Results, even if that means watching, monitoring, or analyzing what

happens to Plaintiff and/or class members based on PFAS in their blood over many years or even

decades.

         69.   Thus, rather than fund and perform the work necessary to prove through

Sufficient Results the precise nature and extent of potential adverse effects and/or risks from

having PFAS in human blood before such PFAS materials were caused, allowed, and/or

permitted by Defendants, through their acts and/or omissions, to contaminate the blood and/or

bodies of Plaintiff and the other class members, Defendants have used and/or continue to use

Plaintiff and the other class members as human guinea pigs in a decades-long experiment

through which Defendants knowingly, recklessly, and /or negligently cause, allow, and/or permit

Plaintiff and the other class members to be contaminated with PFAS materials, allow such PFAS

to persist and accumulate in their blood and/or bodies, and then watch, record, study, assess,

and/or monitor what happens to Plaintiff and the class members over time as a result of the

contamination, biopersistence, and bioaccumulation of PFAS, while arguing that Plaintiff and the

other class members have no rights to stop or address these PFAS exposures until and unless they




                                                17
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 18 of 34 PAGEID #: 578



can prove, at their cost, that such exposures have caused them a serious disease or killed them

outright.

          70.   Plaintiff and the other class members were not told that their blood and/or bodies

were being contaminated with PFAS, nor did they consent to either such exposure or being part

of any study, experiment, and/or other activity by and/or on behalf of any Defendant that

purported to associate, monitor, and/or evaluate whether any of their health conditions were

related to any PFAS or combination of PFAS.

          71.   Defendants were and/or should have been aware, knew and/or should have

known, and/or foresaw or should have foreseen that their marketing, development, manufacture,

distribution, release, training of users, production of instructional materials, sale and/or other

handling and/or use of PFAS materials, including in Ohio and this District, would result in the

contamination of the blood and/or bodies of Plaintiff and the other class members with PFAS

materials, and the biopersistence and bioaccumulation of such PFAS in such blood and/or

bodies.

          72.   Defendants were and /or should have been aware, or knew and/or should have

known, and/or foresaw or should have foreseen that allowing PFAS materials to contaminate the

blood and/or bodies of Plaintiff and the other class members would cause injury, irreparable

harm, and/or unacceptable risk of such injury and/or irreparable harm to Plaintiff and the other

class members.

          73.   Defendants were and/or should have been aware, knew and/or should have

known, an/or foresaw or should have foreseen that Sufficient Results did not, according to

Defendants, exist before Defendants caused, allowed, and/or permitted PFAS materials to

contaminate the blood and/or bodies of Plaintiff and the other class members.



                                                18
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 19 of 34 PAGEID #: 579



         74.   Defendants did not seek or obtain permission or consent from Plaintiff or the

other class members before engaging in such acts and/or omissions that caused, allowed, and/or

otherwise resulted in the contamination of Plaintiff’s and the other class members’ blood and/or

bodies with PFAS materials, and resulting biopersistence and bioaccumulation of such PFAS in

such blood and/or bodies.

         75.   Defendants did not seek or obtain permission or consent from Plaintiff or the

other class members before using any data relating to them in whatever studies, research,

investigations, testing, and/or other work upon which Defendants rely to support their claims

and/or representations that the PFAS in Plaintiff’s or the other class members’ blood is

insufficient to cause and/or increase the risk of any injury, adverse health effects, and/or any

other effects of any legal, toxicological, medical or other significance.

         76.   Plaintiff and the other class members are reasonably concerned and fearful of the

effects of having PFAS in their blood, including the synergistic effects of having multiple PFAS

materials in their blood at the same time, and what such effects will and/or are reasonably likely

and/or probable to do to them and/or their children, including reasonable fear of cancer and/or

other serious disease that may have long latency periods after such exposures.

         77.   Plaintiff and the other class members should not have to wait until actual diseases,

death, or other adverse effects occur as a result of the PFAS in their blood and/or bodies before

adequate testing and/or research is funded and/or performed to generate Sufficient Results upon

which Plaintiff and other class members can rely.

         78.   Plaintiff and the other class members should not have to bear the burden of

funding and/or performing such testing and/or research to generate Sufficient Results, which is

likely to cost more than $5 Million, when Plaintiff and the other class members are not the ones



                                                 19
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 20 of 34 PAGEID #: 580



who put the PFAS in their blood and/or bodies, they did not consent or provide any permission to

Defendants to do so (or were they even aware they were being contaminated with such PFAS

materials), and Defendants have collectively reaped billions of dollars in profits from the acts

and/or omissions that caused, permitted, allowed, and/or otherwise resulted in the PFAS

contamination of Plaintiff’s and the other class members’ blood and/or bodies and resultant

biopersistence and bioaccumulation of such PFAS in such blood and/or bodies.

         79.   Defendants are relying upon and citing the purported lack of Sufficient Results to

reject, oppose, and/or deny any claims by Plaintiff and/or the class members that they have

suffered any injury or are entitled to any damages, monitoring, or other relief because of any

such injury.

         80.   Defendants have more than sufficient collective assets and resources to fund a

completely independent scientific process, similar to that funded by DuPont and conducted by

the C8 Science Panel with respect to PFOA drinking water exposures, that all persons, including

Defendants, governmental and regulatory entities, Plaintiff, class members, the scientific

community and the public, can rely upon to provide Sufficient Results with respect to PFAS

materials in Plaintiff’s and other class members’ blood and/or bodies, including any synergistic

effects of such PFAS materials.

                          V.      CLASS ACTION ALLEGATIONS

         81.   Plaintiff incorporates all the foregoing paragraphs as though the same were set

forth at length herein.

         82.   Plaintiff brings this action as a class action on his own behalf and on behalf of all

other persons similarly situated as members of the proposed class pursuant to Federal Rules of




                                                20
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 21 of 34 PAGEID #: 581



Civil Procedure 23(a) and (b)(1) and (b)(2). This action satisfies the numerosity, commonality,

typicality, adequacy, predominance and superiority requirements of those provisions.

         83.   Plaintiff brings this lawsuit as a class action on behalf of the following nationwide

class, as set forth below:

               All individuals residing within the United States who, at the time a class is
               certified in this case, have a detectable level of PFAS materials in their blood
               serum (the “Class”).

         84.   Excluded from the Class are: (a) Defendants’ legal representatives, employees,

officers and/or directors; (b) the Judge to whom this case is assigned, the Judge’s staff, and the

Judge’s immediate family; (c) any class counsel or their immediate family; and (d) class

members who have already released their claims pertaining to the PFAS that are the subject of

this Complaint (as to the specific PFAS that are the subject of the release(s) and the specific

parties and claims that are covered by such release(s)).

         85.   Plaintiff reserves the right to amend the class definition set forth above if

discovery and/or further investigation reveals that the Class should be expanded, divided into

subclasses, or modified in any way.

         86.   The definition of the Class is unambiguous. Plaintiff is a member of the Class

that he seeks to represent.

         87.   Class members are so numerous that individual joinder is impracticable. The

precise number of Class members is unknown to Plaintiff, but it is clear the number greatly

exceeds the number to make joinder possible, particularly given the widespread nature of PFAS

contamination of human blood samples collected from throughout the United States on multiple

occasions.




                                                21
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 22 of 34 PAGEID #: 582



         88.   The resolution of the claims of class members in a single action will provide

substantial benefits to all parties and the Court.

         89.   Plaintiff’s claims are typical of the claims of all the members of the proposed

Class; like all proposed class members, Plaintiff has detectable levels of one or more PFAS in his

blood serum.

         90.   Moreover, the factual bases of Defendants’ acts and/or omissions are common to

all members of the proposed Class.

         91.   Plaintiff will fairly and adequately represent and protect the interests of the

proposed Class.

         92.   Plaintiff has retained counsel with substantial experience litigating environmental

torts, and specifically environmental torts involving PFAS, as well as class actions.

         93.   Common questions of law and fact predominate over the questions affecting only

individual Class members. Some of the common legal and factual questions include:

               a.      Whether Defendants owed a duty to Plaintiff and members of the Class to

                       refrain from acts and/or omissions reasonably likely to result in PFAS in

                       the blood of Plaintiff and the members of the Class, and the biopersistence

                       and bioaccumulation of such PFAS in such serum;

               b.      Whether Defendants knew, foresaw, anticipated and/or should have

                       known, anticipated, and/or foreseen that it was unreasonably dangerous to

                       engage in acts and/or omissions that resulted in the presence, persistence,

                       and accumulation of PFAS in the blood and/or bodies of humans;

               c.      Whether Defendants knew, anticipated, foresaw, and/or should have

                       known, anticipated, and/or foresaw that their acts and/or omissions were



                                                     22
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 23 of 34 PAGEID #: 583



                      likely to result in Plaintiff and the class members having persistent and

                      accumulating PFAS in their blood and/or bodies;

               d.     Whether Defendants’ acts and/or omissions proximately caused PFAS to

                      contaminate, persist in, and accumulate in the blood and/or bodies of

                      Plaintiff and the class members;

               e.     Whether the presence, persistence, and accumulation of PFAS in

                      Plaintiff’s and the class members’ blood and/or bodies and any resultant

                      subcellular or other impact and/or effect, is injurious, offensive, and/or

                      otherwise harmful to Plaintiff and the class members; and

               f.     Whether Defendants’ conduct is resulting in irreparable harm to Plaintiff

                      and the class members; and

               g.     Whether Defendants’ conduct warrants injunctive and/or declaratory

                      relief.

         94.   Plaintiff and members of the Class all have PFAS in their serum bloodstream. A

class action is superior to other methods for the fair and efficient adjudication of this

controversy.

         95.   Absent a class action, most class members would likely find the cost of litigating

their claims to be prohibitively high and, therefore, would have no effective remedy at law.

         96.   Class treatment of common questions of law and fact will conserve the resources

of the courts and the litigants and will promote consistency and efficiency of adjudication.

         97.   Whether or not Plaintiff proves which particular Defendant produced the PFAS

that contaminated, infiltrated, persists in, and/or accumulated in Plaintiff’s and other members of

the class’ blood and/or bodies, Defendants will be liable to Plaintiff and the class members,



                                                23
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 24 of 34 PAGEID #: 584



based on theories of alternative liability and/or market share liability, because they marketed,

developed, manufactured, distributed, released, trained users, produced instructional materials,

sold, and/or otherwise handled and/or used the PFASs that are the subject of this Complaint,

including in Ohio and this District, in such a way as to result in the contamination of Plaintiff’s

and the other class members’ blood and/or bodies with PFAS, and the biopersistence and

bioaccumulation of such PFAS in such blood and/or bodies.

                                 VI.     CAUSES OF ACTION

                                 FIRST CLAIM FOR RELIEF
                                        (Negligence)

         98.    Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

         99.    Defendants had a duty to exercise reasonable care in their design, engineering,

manufacture, development, fabrication, testing, release, training of users, production of

informational materials, handling, selling, use, and/or distribution of PFAS, including a duty of

care to ensure that PFAS did not infiltrate, persist in, and accumulate in the blood and/or bodies

of Plaintiff and members of the proposed Class.

         100.   Defendants owed a duty of care towards Plaintiff and members of the proposed

Class that was commensurate with the inherently dangerous, harmful, injurious, bio-persistent,

environmentally-persistent, toxic, and bio-accumulative nature of PFAS.

         101.   Defendants failed to exercise ordinary care by acts and/or omissions that

permitted, allowed, and/or otherwise resulted in the contamination of, persistence in, and

accumulation in the blood and/or bodies of Plaintiff and the other class members with one or

more PFAS materials, including all such acts and/or omissions referenced in this Complaint,




                                                24
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 25 of 34 PAGEID #: 585



resulting in Plaintiff and the other members of the proposed Class having one or more PFAS

materials in their blood.

         102.   Defendants knew, foresaw, anticipated, and/or should have foreseen, anticipated,

and/or known that the design, engineering, manufacture, fabrication, sale, release, training of

users, production of informational materials, handling, use, and/or distribution of PFAS and/or

other acts and/or omissions as described in this Complaint could likely result in the

contamination of the blood and/or bodies of Plaintiff and the proposed class members and its

persistence and accumulation in such blood and/or bodies.

         103.   Despite knowing, anticipating, and/or foreseeing the bio-persistent, bio-

accumulative, toxic, and/or otherwise harmful and/or injurious nature of PFAS materials,

Defendants, their agents, servants, and/or employees, committed negligent acts and/or omissions

that resulted in the contamination of the blood and/or bodies of Plaintiff and the other class

members with one or more PFAS materials, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         104.   Defendants, through their acts and/or omissions as described in this Complaint,

breached their duty to Plaintiff and the members of the proposed Class.

         105.   It was reasonably foreseeable to Defendants that Plaintiff, and the members of the

proposed Class, would likely suffer the injuries and harm described in this Complaint by virtue

of Defendants’ breach of their duty and failure to exercise ordinary care, as described herein.

         106.   But for Defendants’ negligent acts and/or omissions, Plaintiff and members of the

proposed class would not have been injured or harmed.

         107.   Defendants’ negligent conduct was the direct and proximate cause of the injuries

and harm to Plaintiff and the proposed class members, as described herein.



                                                25
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 26 of 34 PAGEID #: 586



                               SECOND CLAIM FOR RELIEF
                                       (Battery)

         108.   Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

         109.   At all relevant times, Defendants possessed knowledge that the PFAS which they

designed, engineered, manufactured, fabricated, sold, handled, released, trained users on,

produced instructional materials for, used, and/or distributed were bio-persistent, bio-

accumulative, toxic, potentially carcinogenic, and/or otherwise harmful/injurious and that their

continued manufacture, use, sale, handling, release, and distribution would result in Plaintiff and

the other members of the proposed Class having PFAS in their blood, and the biopersistence and

bioaccumulation of such PFAS in such blood.

         110.   However,    despite   possessing     such   knowledge,   Defendants    knowingly,

purposefully, and/or intentionally continued to engage in such acts and/or omissions, including

but not limited to all such acts and/or omissions described in this Complaint, that continued to

result in Plaintiff and the other proposed class members accumulating PFAS in their blood and/or

bodies, and such PFAS persisting and accumulating in such blood and/or bodies.

         111.   Defendants did not seek or obtain permission or consent from Plaintiff or

members of the class to put or allow PFAS materials into their blood and/or bodies, or to persist

in and/or accumulate in their blood and/or bodies.

         112.   Entry into, persistence in, and accumulation of such PFAS in Plaintiff’s and the

other class members’ bodies and/or blood without permission or consent is an unlawful and

harmful and/or offensive physical invasion and/or contact with Plaintiff’s and the other class

members’ persons and unreasonably interferes with Plaintiff’s rightful use and possession of

Plaintiff’s and the other Class members’ blood and/or body.


                                                26
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 27 of 34 PAGEID #: 587



         113.   At all relevant times, the PFAS present in the blood of Plaintiff and the other class

members originated from Defendants’ acts and/or omissions.

         114.   Defendants continue to knowingly, intentionally, and/or purposefully engage in

acts and/or omissions that result in the unlawful and unconsented-to physical invasion and/or

contact with Plaintiff and the other class members that results in persisting and accumulating

levels of PFAS in their blood.

         115.   Plaintiff, the class members and any reasonable person find the contact at issue

harmful and/or offensive.

         116.   Defendants acted intentionally with the knowledge and/or belief that the contact,

presence and/or invasion of PFAS with, onto and/or into Plaintiff’s blood serum, including its

persistence and accumulation in such serum, was substantially certain to result from those very

acts and/or omissions.

         117.   Defendants’ intentional acts and/or omissions resulted directly and/or indirectly in

harmful contact with Plaintiff’s and the class members’ blood and/or body.

         118.   The continued presence, persistence, and accumulation of PFAS in the blood

and/or body of Plaintiff and the other class members is offensive, unreasonable, and/or harmful,

and thereby constitutes a battery.

         119.   The presence of PFAS in the blood and/or body of Plaintiff and the other class

members has altered the structure and/or function of such blood and/or body parts.

         120.   As a direct and proximate result of the foregoing acts and omissions, Plaintiff and

the other class members suffered and/or continue to suffer physical injury for which Defendants

are therefore liable.




                                                 27
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 28 of 34 PAGEID #: 588



                               THIRD CLAIM FOR RELIEF
                (Declaratory Judgment under the Declaratory Judgment Act)

         121.   Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

         122.   An actual, substantial, and justiciable controversy has arisen and exists between

Plaintiff and members of the class and Defendants herein and their respective rights, obligations,

and duties with respect to Defendants’ contamination of the blood and/or bodies of Plaintiff and

the other members of the Class with PFAS, and the biopersistence and bioaccumulation of such

PFAS in such blood and/or bodies.

         123.   By reason of the foregoing, Plaintiff and the other class members seek a

declaratory judgment against Defendants that Defendants are liable and responsible for the PFAS

in Plaintiff’s and the class members’ blood and/or bodies and all equitable and/or injunctive

relief, and such other relief as the Court may Order, that the Court deems reasonable and

appropriate in relation thereto.

                                   FOURTH CLAIM FOR RELIEF
                                         (Conspiracy)

         124.   Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

         125.   Defendants maliciously conspired among each other and with consulting firms,

agents, representatives, and others and/or through forming joint task forces, committees,

coalitions, trade groups, and/or councils and/or otherwise colluding through unlawful,

affirmative misrepresentations and/or unlawful concealment of material facts regarding PFAS,

including but not limited to each such act and/or omission described in this Complaint, to

illegally and/or wrongfully create and perpetuate a market for PFAS, increase exposures to



                                                28
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 29 of 34 PAGEID #: 589



PFAS, produce profits for PFAS, conceal, misrepresent, and/or mislead as to the dangers and

toxicity associated with PFAS and/or conduct other operations and activities in a manner as to

illegally and/or wrongfully cause, permit, and/or allow PFAS to contaminate the blood and/or

bodies of Plaintiff and the other members of the Class with PFAS, by illegally and/or wrongfully

using, creating, and/or collecting data related to PFAS exposure among Plaintiff and/or other

members of the Class in experiments, studies, research, and/or other scientific inquires without

the consent, knowledge, permission, and/or awareness, of Plaintiff and/or such other members of

the Class, and also by illegally and/or wrongfully avoiding properly notifying the public or

government officials of the ongoing release and continuing exposure of PFAS into the

environment, and illegally and/or wrongfully avoiding correcting, clarifying, rescinding, and/or

qualifying their misrepresentations to Plaintiff and other members of the Class regarding PFAS

and that Defendants acts and/or omissions were not causing any physical harm, injury of any

kind, and/or damage to them.

         126.   The purpose and result of Defendants’ and their co-conspirators’ conspiracy was

to wrongfully and/or unlawfully hide Defendants’ illegal and unlawful acts and/or omissions that

resulted in the contamination of the blood and/or bodies of Plaintiff and the other members of the

class, to improperly minimize, trivialize, and/or misrepresent the actual harm and/or risks of

PFAS exposures, to wrongfully and/or unlawfully deceive Plaintiff, and other members of the

Class, into believing that PFAS was safe and/or to avoid lost profits and other economic harm to

Defendants.

         127.   Defendants’ and their co-conspirators’ conspiracy and the wrongful and/or

unlawful acts in furtherance of their conspiracy directly and proximately induced justified

reliance by Plaintiff, and other members of the Class, which directly and proximately caused the



                                               29
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 30 of 34 PAGEID #: 590



contamination of the blood and/or bodies of Plaintiff and the other members of the Class with

PFAS.

         128.   At the time Defendants and their co-conspirators made their misrepresentations,

they knew of the health hazards and/or other risks posed by PFAS to Plaintiff and other members

of the Class.

         129.   There was great likelihood and/or certainty that serious harm would arise from

Defendants’ and their co-conspirators’ misconduct, Defendants were aware of the likelihood of

such harm, Defendants made profits from their and their co-conspirators’ misconduct, and

Defendants made no effort to disclose and/or remedy their PFAS pollution after discovery of

their and their co-conspirators’ misconduct.

                          VII.    RELIEF SOUGHT BY THE CLASS

         130.   Plaintiff hereby incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

         131.   Plaintiff and the proposed Class have sustained and will continue to sustain

presently existing physical injury and/or irreparable harm in the form of PFAS being present,

accumulating, and/or persisting in their blood, as a result of Defendants’ acts and/or omissions.

         132.   As a result, Plaintiff and the Class seek equitable and/or injunctive relief for each

of the causes of action alleged herein; neither Plaintiff nor the Class are seeking any

compensatory damages for personal injuries through any class-wide claims asserted herein.

         133.   In particular, Plaintiff and the proposed Class seek the establishment of an

independent panel of scientists, including but not limited to epidemiologists, toxicologists,

medical doctors, and/or exposure-risk assessors, to be jointly selected by the parties (the “PFAS

Science Panel”) and tasked with independently studying, evaluating, reviewing, identifying,



                                                 30
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 31 of 34 PAGEID #: 591



publishing, and notifying/informing the Class of Sufficient Results that shall be deemed

definitive and binding on all the parties, which work, including but not limited to any testing,

sampling, or monitoring deemed appropriate by the PFAS Science Panel, (hereinafter “PFAS

Science Panel Work”) shall all be funded by Defendants.



                                       PRAYER FOR RELIEF

          Plaintiff, on behalf of himself and all others similarly situated, requests the Court to enter

judgment against the Defendants, as follows:

                 (a)     an order certifying the proposed Class, designating Plaintiff as the named

representative of the proposed Class, and designating undersigned counsel as Class Counsel; and

                 (b)     an order finding Defendants liable for negligence in the manner described

herein;

                 (c)     an order finding Defendants liable for battery in the manner described

herein;

                 (d)     an order finding Defendants liable for conspiracy in the manner described

herein;

                 (e)     a declaratory judgment declaring and finding Defendants liable for the

injuries and injunctive relief described herein;

                 (f)     equitable relief and/or an injunction ordering Defendants to provide for

and fund the PFAS Science Panel Work described herein;

                 (g)     an award of attorneys’ fees and costs, as permitted by law;

                 (h)     an award of pre-judgment and post-judgment interest, as provided by law;




                                                   31
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 32 of 34 PAGEID #: 592



                (i)     leave to amend this Complaint to conform to the evidence produced at

                        trial; and

                (j)     such other relief as may be appropriate under the circumstances and/or

permitted by law and/or equity, or as the Court deems just and proper.


                                DEMAND FOR JURY TRIAL

         Plaintiff hereby demands trial by jury as to all issues.


Dated: April 16, 2019                                   Respectfully submitted,

                                                        /s/ David J. Butler
                                                        David J. Butler (0068455), Trial Attorney
                                                        Jonathan N. Olivito (0092169)
                                                        Taft Stettinius & Hollister LLP
                                                        65 East State Street, Suite 1000
                                                        Columbus, Ohio 43215
                                                        Telephone: (614) 221-2838
                                                        Facsimile: (614) 221-2007
                                                        dbutler@taftlaw.com
                                                        jolivito@taftlaw.com

                                                        Robert A. Bilott (0046854)
                                                        Taft Stettinius & Hollister LLP
                                                        425 Walnut Street, Suite 1800
                                                        Cincinnati, OH 45202-3957
                                                        Telephone: (513) 381-2838
                                                        Facsimile: (513) 381-0205
                                                        bilott@taftlaw.com

                                                                -and-

                                                        Michael A. London (pro hac vice)
                                                        Rebecca G. Newman (pro hac vice)
                                                        Douglas & London, PC
                                                        59 Maiden Lane, 6th Floor
                                                        New York, NY 10038
                                                        Telephone: (212) 566-7500
                                                        Facsimile: (212) 566 7501
                                                        mlondon@douglasandlondon.com
                                                        rnewman@douglasandlondon.com


                                                   32
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 33 of 34 PAGEID #: 593




                                                   -and-

                                            Ned McWilliams (pro hac vice application
                                            forthcoming)
                                            Levin Papantonio Thomas Mitchell Rafferty
                                            & Proctor P.A.
                                            316 South Baylen Street
                                            Pensacola, FL 32502
                                            Telephone: (850) 435-7138
                                            nmcwilliams@levinlaw.com

                                            Attorneys for Plaintiff




                                       33
24824703.1
Case: 2:18-cv-01185-EAS-EPD Doc #: 96 Filed: 04/16/19 Page: 34 of 34 PAGEID #: 594



                                CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing was served through the Court’s

CM/ECF system this 16th day of April, 2019, on all counsel of record.



                                            /s/ David J. Butler
                                            David J. Butler




                                              34
24824703.1
